Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
1.	The Examiner acknowledges the applicant’s Appeal Brief filed November 30, 2020.  Per the Appeal Brief conference it was decided to reopen prosecution of the application and at this point claims 1-20 are pending.

CLAIM INTERPRETATION
2. 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a special function without the recital of structure, materials, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: ‘data filter component’ in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ananian in view of Brunner and further in view of Anagol-Subbarao. (U. S. Patent Publication 20030028451, referred to as Ananian; U. S. Patent Publication 20090089174, referred to as Brunner; U. S. Patent Publication 20040221001, referred to as Anagol-Subbarad)

Claim 1
Ananian discloses a universal product configuration system, comprising: a computing system coupled to a network (Ananian, 0467; The present invention can complement and extend the value and usefulness of Customer Relationship Management (CRM) across multiple Vendor catalogs. For example, Dell computer Ananian, 0030; ‘An Internet-based intelligent cataloging system that can provide such expert assistance in the presentation and use of catalog content to a user would be very desirable.’ EC: If expert assistance can be provided then an interface was employed.) for generation of at least one XML schema file set pertaining to at least one product domain (Ananian, 0132; 0339‘In one embodiment of the present invention, catalog content is categorized and normalized to support relational database development. The CSS profiles every catalog entry using the Catalog Profile Template (CPT) which may be an XML schema, designed for the Vendor's particular product type(s) and industry.’ And ‘ As discussed previously, the "Auto File," function creates and labels the folder based on the category type. For example, if the User 111 were cataloging a door, the system would parse the CPT 400 to determine the category type, as well as whether it is a "meta-data" layer or within a "data dictionary," and use that parameter as the label for the folder. The result is, for example, that a selected item, such as the particular door, is instantly cataloged and stored in a folder called "doors." Within that folder, the name of the Vendor 112 can be itemized.’), each XML schema file set completely defining a universe of valid commercially offered products (Ananian, 0014; The catalog is now employed as a listing of products that can then be purchased on the Internet or by traveling to a nearby retail outlet.), the XML schema file set including a plurality of data types that further includes at least one product attribute constraint or at least one product relationship constraint, (Ananian, 0327; When the Ananian, 0196; The CSS can also help a customer obtain needed product and service information that can include updated technical specifications, pricing, reports and inventories.);…. a configuration network interface for user access to a domain framework interface for receiving the at least one XML schema file set pertaining to at least one product domain and to a domain knowledge interface for receiving the at least one domain expert knowledge set pertaining to the at least one product domain; (Ananian, 0196; The CSS can also help a customer obtain needed product and service information that can include updated technical specifications, pricing, reports and inventories. Additionally, restocking and inventory replenishment procedures can be accurately monitored, and users of the system can perform powerful `parametric` searches.)…. a first computer terminal having a display device and an input device and coupled to the configuration network interface via the network (Ananian, 0364, figs 8-10; With ITV, in the method of the invention as shown in FIGS. 8 through FIG. 10, the User 111 notices the display of the interactive trigger icon 810 on the TV's screen 800, signaling to the User that the services of the IDCP Network 100 are available.); and wherein the processing unit of the computing system is also configured to construct an on-the-fly visual interface for display on the Ananian, 0317, 0176; ‘In FIG. 11, the Graphical User Interface (GUI) layout features one view of the ICA 222 is shown. The large pane 1109 as shown in FIG. 11, is the primary presentation area where information is displayed and where most of the interactivity between the ICA and the User 111 is conducted.’ And ‘The present invention employs "smart" application services to intelligently personalize and enhance catalog "clusters," or groupings of catalogs, to explore reusable information in true real-time for many purposes. These self-selected catalog groupings can be presented in three forms: products, services or information.’)
Ananian does not disclose expressly a knowledge set network interface for input of second domain expert information from at least one domain expert knowledge set pertaining to the at least one product domain based on input over the network, the knowledge set including additional complex domain specific knowledge for the derivation of only valid product configuration selection options.
Brunner discloses a knowledge set network interface for input of second domain expert information from at least one domain expert knowledge set pertaining to the at least one product domain based on input over the network, the knowledge set including additional complex domain specific knowledge for the derivation of only valid product configuration selection options. (Brunner, 0025; At block 130, component products are added to the customizable product class and control passes to block 140. The component products are subclasses and inherit the attributes of the 
Ananian and Brunner do not disclose expressly a processing unit configured to derive at least one valid commercially offered product configuration selection option based upon the at least one XML schema file set and the knowledge set by, in part, introspecting the XML schema file set.
Anagol-Subbarao discloses a processing unit configured to derive at least one valid commercially offered product configuration selection option based upon the at least one XML schema file set and the knowledge set by, in part, introspecting the XML schema file set. (Anagol-Subbarao, 0051-0052; In another embodiment, the web service framework 20 and web service architecture 40 described above may be used to validate the configuration of a product, such as when a client is ordering a custom or "configure-to-order" product. FIG. 6 shows an embodiment of a web service framework 

Claim 2
Ananian discloses further comprising a second computer terminal coupled to the conceptual framework network interface via the network. (Ananian, 0183; These databases are queried by Web users through an intermediate layer of software to enable online shopping and ordering.)


Ananian discloses further comprising a third computer terminal coupled to the knowledge set network interface via the network. (Ananian, 0183; These databases are queried by Web users through an intermediate layer of software to enable online shopping and ordering.)

Claim 4
Ananian discloses wherein the product domain pertains to an industry of multiple manufacturers. (Ananian, fig 11, item 1109; The product domains is the listing of vendors.)

Claim 5
Ananian discloses wherein the knowledge set network interface for input of second information receives domain expert instructions for customizing a product selection display on the visual interface for display on the display device of the first computer terminal. (Ananian, 0110; With the anonymous tracking abilities of the present invention, by way of the Vendor Channel, the Vendor can concede the tracking of every individual customer by identity. With the services of the Catalog Server System (CSS), the Vendor can aggregate all aspects of market research and deliver highly customized promotional services, such as rebates, discounts, and coupons, without having to personally identify the User by name, address, or any type of contact information.)


Ananian discloses wherein the processing unit is operable to dynamically construct visual interfaces based on the input received from the input device of the first computer terminal. (Ananian, 0315; A sample graphical user interface (GUI) layout of the ICA, highlighting the core functions is illustrated in FIG. 11. These screens are merely one example of how the ICA 222 application could be constructed; this discussion is not intended to limit the ICA application to these specific embodiments.)

Claim 7
Ananian discloses wherein the input device of the first computer terminal receives input in the form of a request for a valid product. (Ananian, 0137; By combining parametric search with categorical search techniques into a single query interface, users are able to find catalog items by defining specific product attributes that are important to them.)

Claim 8
Ananian discloses wherein the input device of the first computer terminal receives input in the form of a selection of a valid product from the at least one derived valid commercially offered product configuration selection option. (Ananian, 0317, 0176, 0179; ‘In FIG. 11,’ When the User 111 uses the present invention to perform a transaction through the input device, interacting with the Instant Catalog Gateway (ICG) 221 process within the CSS 200, the associated information triggers a cataloging "action" to the User account.’ With ‘The Graphical User Interface (GUI) layout features 

Claim 9
Ananian discloses wherein the processing unit is further operable to generate output based on the input received from the input device of the first computer terminal and pertaining to the valid product. (Ananian, 0290; The IPS-ID's 610 may be used for integration with ITV technology. A Broadcaster utilizes an IPS-ID within a given program slot that requires bundling one or more ICS-IDs 600 from one or more Vendors 112 for presentation to the User/Viewer 111 as shown in FIG. 7 at A. The availability of the catalogs is signaled to the viewer through a `trigger` mechanism embedded in the broadcast signal, which displays an icon on the User's TV screen as shown 800. When they activate the IDCP trigger link/icon 810, as shown in FIG. 7 at B and FIG. 8, the ITV Communication Device 120 employed presents a vendor index for the viewer to select from as shown in FIGS. 9 and 10.)

Claim 10

Anagol-Subbarao discloses wherein the output is taken from the group consisting of: report, price quote, specification, product configuration. (Anagol-Subbarao, 0040; The capability for connecting to a Structured Query Language (SQL) server, an ERP such as SAP AG's R/3 integrated suite, and an internet pricing and configuration (IPC) database is also provided. Multiple input and output formats are supported. The input and output formats may include any text related format, for example, EDI, XML, or flat file.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian, Brunner and Anagol-Subbarao before him/her at the time of the invention to modify Ananian and Brunner to incorporate valid products which the results of a query; to have a dynamic output; parameters of a product; XML based; of Anagol-Subbarao. Given the advantage of giving the user only the results of the query; to adjust the output such that the query results can be displayed; having limiting parameters to narrow the domain of the query and the ability to use the invention on the web, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 11
Ananian and Brunner do not disclose expressly wherein the XML schema file set or the knowledge set further includes a plurality of product feature constraints or product combination constraints for valid product selection.
Anagol-Subbarao, 0046; In addition, each type of customized product catalog format (XML, HTTP, flat file, etc.) may have any number of variations in its format depending upon the specifications of client 28. EC: a specification can be seen as a constraint.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian, Brunner and Anagol-Subbarao before him/her at the time of the invention to modify Ananian and Brunner to incorporate valid products which the results of a query; to have a dynamic output; parameters of a product; XML based; of Anagol-Subbarao. Given the advantage of giving the user only the results of the query; to adjust the output such that the query results can be displayed; having limiting parameters to narrow the domain of the query and the ability to use the invention on the web, one having ordinary skill in the art would have been motivated to make this obvious modification.

  	Claim 12
Ananian discloses where the at least one product domain pertains to the window and door industry. (Ananian, 0339; As discussed previously, the "Auto File," function creates and labels the folder based on the category type. For example, if the User 111 were cataloging a door, the system would parse the CPT 400 to determine the category type, as well as whether it is a "meta-data" layer or within a "data dictionary," and use that parameter as the label for the folder. The result is, for example, that a selected 

Claim 13
Ananian discloses a system for providing a universal product configuration system operable across multiple product domains, comprising: a computing system coupled to a network (Ananian, 0467; The present invention can complement and extend the value and usefulness of Customer Relationship Management (CRM) across multiple Vendor catalogs. For example, Dell computer could anonymously search through the IDCP Network 100 members' ICA 222, for software and hardware catalogs prior to suggesting a product.), the computing system having: a conceptual framework network interface for input of first domain expert information (Ananian, 0030; ‘An Internet-based intelligent cataloging system that can provide such expert assistance in the presentation and use of catalog content to a user would be very desirable.’ EC: If expert assistance can be provided then an interface was employed.) for generation of at least one first XML schema file set pertaining to a first product domain of commercially offered products (Ananian, 0132; 0339; ‘In one embodiment of the present invention, catalog content is categorized and normalized to support relational database development. The CSS profiles every catalog entry using the Catalog Profile Template (CPT) which may be an XML schema, designed for the Vendor's particular product type(s) and industry.’ And ‘ As discussed previously, the "Auto File," function creates and labels the folder based on the category type. For example, if the User 111 were cataloging a door, the system would parse the CPT 400 to determine the category type, Ananian, 0014; The catalog is now employed as a listing of products that can then be purchased on the Internet or by traveling to a nearby retail outlet.), the first and second XML schema file sets each including a plurality of data types that further includes at least one product attribute constraint or at least one product relationship constraint (Ananian, 0327; When the User 111 clicks on the "Details" button in the ICA "Item" view, the ICA "Details" view presents detailed product information, specifications, warranty information, company background, and external links. EC: It is known within the art that the name of the product would be a character string, likely a product id number would be an integer and specification information would likely be real values.), with the at least one product attribute constraint or the at least one product relationship constraint ensuring respective derivation of logically valid product configuration selection options (Ananian, 0196; The CSS can also help a customer obtain needed product and service information that can include updated technical specifications, pricing, reports and inventories.);…. a configuration network interface for user access to a domain framework interface for receiving the at least one first XML schema file set Ananian, 0196; The CSS can also help a customer obtain needed product and service information that can include updated technical specifications, pricing, reports and inventories. Additionally, restocking and inventory replenishment procedures can be accurately monitored, and users of the system can perform powerful `parametric` searches.)…. a first computer terminal having a display device and an input device and coupled to the configuration network interface via the network (Ananian, 0364, figs 8-10; With ITV, in the method of the invention as shown in FIGS. 8 through FIG. 10, the User 111 notices the display of the interactive trigger icon 810 on the TV's screen 800, signaling to the User that the services of the IDCP Network 100 are available.); and wherein the processing unit of the computing system is also configured to construct an on-the-fly visual interface for display on the display device of the first computer terminal and pertaining to the valid product configuration selection options, the visual interface responsive to input received from the input device of the first computer terminal pertaining to a proposed configuration. (Ananian, 0317, 0176; ‘In FIG. 11, the Graphical User Interface (GUI) layout features one view of the ICA 222 is shown. The large pane 1109 as shown in FIG. 11, is the primary presentation area where information is displayed and where most of the interactivity between the ICA and the User 111 is conducted.’ And ‘The present invention employs "smart" application services to intelligently personalize and enhance catalog "clusters," or groupings of 
Ananian does not disclose expressly a knowledge set network interface for input of second domain expert information from at least one domain expert knowledge set for each of the first and second product domains based on input over the network, the knowledge sets including additional complex domain specific knowledge for the derivation of only valid product configuration selection options.
Brunner discloses a knowledge set network interface for input of second domain expert information from at least one domain expert knowledge set for each of the first and second product domains based on input over the network, the knowledge sets including additional complex domain specific knowledge for the derivation of only valid product configuration selection options. (Brunner, 0025; At block 130, component products are added to the customizable product class and control passes to block 140. The component products are subclasses and inherit the attributes of the customizable product class. At block 140, customizable rules are added to the customizable product class structure and control passes to block 150. Here, the customizable rule may be designed by configuration experts, defining conditions and triggering actions between the component products that ensure the consumers purchase the optimal solution that meets their needs. EC: Here the interface for the knowledge set is the access point where the custom rules are generated for the products by the experts.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian and Brunner before him/her at the time of the invention to modify Ananian to incorporate a 
Ananian and Brunner do not disclose expressly a processing unit configured to derive at least one valid product configuration selection option for each of the product domains based upon the respective received first and second XML schema file sets and the respective received knowledge sets by, in part, introspecting each of the XML schema file sets.
Anagol-Subbarao discloses a processing unit configured to derive at least one valid product configuration selection option for each of the product domains based upon the respective received first and second XML schema file sets and the respective received knowledge sets by, in part, introspecting each of the XML schema file sets. (Anagol-Subbarao, 0051-0052; In another embodiment, the web service framework 20 and web service architecture 40 described above may be used to validate the configuration of a product, such as when a client is ordering a custom or "configure-to-order" product. FIG. 6 shows an embodiment of a web service framework and architecture for implementing a validate product configuration web service transaction in which a client 28 transmits a web service request 120 for the validate configuration service using XML over SOAP. The service request 120 includes a product configuration which the client 28 desires to have validated. When the validate product configuration service request 120 is received by the interface module 52, the interface module 52 identifies the request as a validate configuration request and invokes a validate product configuration session bean 122 in implementation module 54.) It would 

Claim 14
Ananian discloses further comprising a second computer terminal coupled to the conceptual framework network interface via the network. (Ananian, 0183; These databases are queried by Web users through an intermediate layer of software to enable online shopping and ordering.)

Claim 15
Ananian discloses further comprising a third computer terminal coupled to the knowledge set network interface via the network. (Ananian, 0183; These databases are queried by Web users through an intermediate layer of software to enable online shopping and ordering.)

Claim 16
Ananian, fig 11, item 1109; The product domains is the listing of vendors.)

Claim 17
Ananian discloses wherein the domain framework interface includes a data filter component for converting and importing legacy data from legacy data sources. (Ananian, 0136; The Cuesta Catalog system uses the "OpenPages" Data "Bus," which is a flexible, extensible, and modular data interchange mechanism that allows data from any source. Database programs, such as Oracle, FileMaker Pro or Microsoft Access spreadsheet applications, which can include text files are used and incorporated into the Web site. This feature makes it easy for Cuesta catalogs to work with virtually any legacy data the company may have.)

Claim 18
Ananian discloses a method for generating a report for products across multiple product domains, comprising the steps of: receiving and storing a plurality of XML schema file sets pertaining to a plurality of product domains, the XML schema file sets completely defining a universe of commercially offered valid products pertaining to the product domains (Ananian, 0132; 0339‘In one embodiment of the present invention, catalog content is categorized and normalized to support relational database development. The CSS profiles every catalog entry using the Catalog Profile Template (CPT) which may be an XML schema, designed for the Vendor's particular product Ananian, 0327; When the User 111 clicks on the "Details" button in the ICA "Item" view, the ICA "Details" view presents detailed product information, specifications, warranty information, company background, and external links. EC: It is known within the art that the name of the product would be a character string, likely a product id number would be an integer and specification information would likely be real values.), with the at least one product attribute constraint or the at least one product relationship constraint ensuring respective determination of one or more logically valid product configurations (Ananian, 0196; The CSS can also help a customer obtain needed product and service information that can include updated technical specifications, pricing, reports and inventories.);…. receiving a report request for a product configuration involving a commercially offered product or products in two or more product domains (Ananian, 0196; The CSS can also help a customer obtain needed product and service information that can include updated technical specifications, pricing, reports and Ananian, 0317, 0176; ‘In FIG. 11, the Graphical User Interface (GUI) layout features one view of the ICA 222 is shown. The large pane 1109 as shown in FIG. 11, is the primary presentation area where information is displayed and where most of the interactivity between the ICA and the User 111 is conducted.’ And ‘The present invention employs "smart" application services to intelligently personalize and enhance catalog "clusters," or groupings of catalogs, to explore reusable information in true real-time for many purposes. These self-selected catalog groupings can be presented in three forms: products, services or information.’)
Ananian does not disclose expressly receiving and storing a plurality of domain expert knowledge sets pertaining to the product domains, the knowledge sets each including additional complex domain specific knowledge guaranteeing determination of one or more only valid product configurations.
Brunner discloses receiving and storing a plurality of domain expert knowledge sets pertaining to the product domains, the knowledge sets each including additional complex domain specific knowledge guaranteeing determination of one or more only valid product configurations. (Brunner, 0025; At block 130, component products are added to the customizable product class and control passes to block 140. The component products are subclasses and inherit the attributes of the customizable product class. At block 140, customizable rules are added to the customizable product 
Ananian and Brunner do not disclose expressly determining that the requested product configuration is a valid configuration by, in part, introspecting one or more of the XML schema file sets.
Anagol-Subbarao discloses determining that the requested product configuration is a valid configuration by, in part, introspecting one or more of the XML schema file sets. (Anagol-Subbarao, 0051-0052; In another embodiment, the web service framework 20 and web service architecture 40 described above may be used to validate the configuration of a product, such as when a client is ordering a custom or "configure-to-order" product. FIG. 6 shows an embodiment of a web service framework and architecture for implementing a validate product configuration web service transaction in which a client 28 transmits a web service request 120 for the validate configuration service using XML over SOAP. The service request 120 includes a product configuration which the client 28 desires to have validated. When the validate product 

Claim 19
Ananian and Brunner do not disclose expressly wherein the report is represented according to one of the group consisting of: text file, XML file, PDF document, video stream, drawing, quote, numerical.
Anagol-Subbarao discloses wherein the report is represented according to one of the group consisting of: text file, XML file, PDF document, video stream, drawing, quote, numerical. (Anagol-Subbarao, 0040; The input and output formats may include any text related format, for example, EDI, XML, or flat file.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian, Brunner and Anagol-Subbarao before him/her at the time of the invention to modify Ananian and Brunner to incorporate valid products which the results of a query; to have a dynamic 

Claim 20
Ananian and Brunner do not disclose expressly wherein the report is not predefined.
Anagol-Subbarao discloses wherein the report is not predefined. (Anagol-Subbarao, 0040; Multiple input and output formats are supported.) It would have been obvious to one having ordinary skill in the art, having the teachings of Ananian, Brunner and Anagol-Subbarao before him/her at the time of the invention to modify Ananian and Brunner to incorporate valid products which the results of a query; to have a dynamic output; parameters of a product; XML based; of Anagol-Subbarao. Given the advantage of giving the user only the results of the query; to adjust the output such that the query results can be displayed; having limiting parameters to narrow the domain of the query and the ability to use the invention on the web, one having ordinary skill in the art would have been motivated to make this obvious modification.


5.	Claims 1-20 are rejected.
	

Conclusion	
6.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-U. S. Patent Publication 20040010489: Rio
	-U. S. Patent Publication 20020072997: Colson
	-U. S. Patent Publication 20020026390: Ulenas

Correspondence Information
7.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,

	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121